IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-40160
                         Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

RUFUS WILLIAMS, JR.,

                                          Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                           (1:00-CR-40-1)
                       --------------------
                          August 20, 2001

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Defendant-Appellant Rufus Williams challenges his convictions

for conspiracy to possess with intent to distribute cocaine base

and possession with intent to distribute cocaine base, in violation

of 21 U.S.C. §§ 846 and 841(a)(1).   He argues that the evidence was

insufficient to overcome his entrapment defense.    He asserts that

the government used a confidential informant to lure him into

participating in the drug deal, which crime he was not otherwise

predisposed to committing.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     The standard of review is the same as that which applies to

sufficiency of the evidence.    United States v. Rodriguez, 43 F.3d
117, 126 (5th Cir. 1995).      We view the facts in the light most

favorable to the conviction; thus we would here reverse only if no

rational jury could have found beyond a reasonable doubt that

Williams was predisposed to commit the offense.    See United States

v. Sandoval, 20 F.3d 134, 137 (5th Cir. 1994).

     Williams has not demonstrated reversible error in connection

with the rejection of his entrapment defense.    The trial testimony

reflects that he was an enthusiastic participant in the drug deal.

As credited by the jury, this testimony is sufficient to prove that

he was predisposed to committing the offense. See United States v.

Chavez, 119 F.3d 342, 346 (5th Cir. 1997).

     As the appellant has failed to demonstrate reversible error in

connection with his conviction, the district court’s judgment of

conviction is, in all respects,

AFFIRMED.




                                  2